Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 4, 6-7, 9, 11-13, and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9524462 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
As per claim 1, 
Instant Application
9524462 B2
Examiners Note
A method comprising: arranging a plurality of neuron layers into a hierarchical structure comprising multiple levels, wherein each level of the hierarchical structure comprises: 
Claim 1: wherein the plurality of electronic neurons comprise multiple layers of electronic neurons including a first layer and a second layer


Claim 1: Wherein the plurality of electronic neurons comprise multiple layers of electronic neurons including a first layer and a second layer

A second neuron layer comprising a second set of electronic neurons, wherein a first electronic neuron in the first layer is connected to a second electronic neuron in the second neuron layer that corresponds topographically with a location of the first electronic neuron in the first neuron layer, and the first electronic neuron in the first neuron layer is further connected to one or more other electronic neurons in the second neuron layer within a pre-determined radius of the second 


Receiving an input stream via the first neuron layer of each level of the hierarchical structure
Claim 3: receiving an input data stream … at the first excitatory spiking electronic neuron layer

Processing the input stream via the second neuron layer of each level of the hierarchical structure 
Claim 3: processing the input data stream via the first and second excitatory spiking electronic neuron layers



As can be shown above, each limitation of the instant claim can be met by claims from Patent 9524462 B2 with slight changes in language in regards to how neurons and layers are referenced. This leads to a non-statutory obvious type double patenting rejection. 
As per claims 2, 4, 6-7, 9, 11-13, and 14, these claims are also rejected under non-statutory obvious type double patenting over claims 1-8 of patent No. 9524462 B2 for similar reasons given above. 

Double Patenting

Claims 1-2, 4, 6-7, 9, 11-13, and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9665822 B2. Although the 
As per claim 1, 
Instant Application
9665822 B2
Examiners Note
A method comprising: arranging a plurality of neuron layers into a hierarchical structure comprising multiple levels, wherein each level of the hierarchical structure comprises: 
Claim 1: a plurality of electronic neurons having a layered neural net relationship 

A first neuron layer comprising a first set of electronic neurons
Claim 1: Wherein each electronic neuron layer sheet comprises at least one spiking electronic neuron layer including a population of electronic neurons 

A second neuron layer comprising a second set of electronic neurons, wherein a first electronic neuron in the first layer is connected to a 


Receiving an input stream via the first neuron layer of each level of the hierarchical structure
Claim 2: the first excitatory spiking electronic neuron layer receives the input data stream

Processing the input stream via the second neuron layer of each level of the hierarchical structure 
Claim 3: the first and second excitatory spiking electronic neuron layers … in 



As can be shown above, each limitation of the instant claim can be met by claims from Patent 9665822 B2 with slight changes in language in regards to how neurons and layers are referenced. This leads to a non-statutory obvious type double patenting rejection. 
As per claims 2, 4, 6-7, 9, 11-13, and 14, these claims are also rejected under non-statutory obvious type double patenting over claims 1-8 of patent No. 9524462 B2 for similar reasons given above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEN M RIFKIN/Primary Examiner, Art Unit 2198